Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 21, 23-30 and 32-37 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 21, Maris(US Pub.20060239559), hereinafter Maris disclose a method for estimating the geographic position of a target (1) (para [0002], where invention relates to the field of identifying/tracking a target-of-interest (TOI)), the method comprises the following steps:
detecting a target (para [0072], detection probability profile approximating a point in space when experiencing a Hit); 
determining at least a geographic position of the target (para [0034], where the satellite provides a very precise estimate of the position of a target-of-interest) and a category of the target (para [0072], the “possible range of motion” includes the current speed and/or the current acceleration which are deemed as categories in and of themselves in the instant specification page (3 lines 24-26);

tracking the detected target until at least one certain predetermined criteria is not fulfilled, wherein said criteria is associated to the level of certainty for determining the geographic position of the target (para [0072], “once the signal is lost” Fig. 9, #90);  determining a first point in time t1 when the predetermined criteria was last fulfilled (para [0072], where last HIT), wherein, for a second point in time tz the following steps are performed: 
    creating a pattern defining at least one possible geographic position of the target, said pattern extends at least partially around the geographic position where the target was determined at the first point in time t1 (para [0072], where once the signal is lost, the detection probability profile expands in a circular pattern; resulting detection probability profile still represents valuable information about the target's location, particularly in the periods soon after the signal is first lost), wherein the dimension of said pattern is determined based on at least one predetermined parameter (para [0072], where to reflect the possible range of motion of the target), the at least one predetermined parameter including the target (para [0072], where “reflect the possible range of motion of the target” which include the categories of current speed, current acceleration and direction of movement as taught in instant application a Page 3, lines 24-26)); and
   calculating a probability of the presence of the target associated with a geographic position in the pattern (para [0072], where the resulting detection probability profile still represents valuable information about the target’s location); wherein:
the method is performed in a system comprising at least one sensor arranged to detect a target and at least one sensor arranged to track the detected target until at least one certain predetermined criteria is not fulfilled (Fig. 9, #90); and
the calculating of the probability of the presence of the target is based on characteristics of the at least one sensor (para [0073], where the detection probability profile expands so that the target should lie within an area bounded by the original detection probability profile which reflects sensor's current accuracy counts, expanded by the target’s estimated displacement since the last “Hit’);
the characteristics of the surrounding of the geographic position (para [0055]) where the target was detected at said first point in time t1 (para [0072], detection probability profile still represents valuable information about the target's location, particularly in the periods soon after the signal is first lost); and
a time difference between the first point in time t1 and the second point in time t2 for which point in time the pattern is created (para [0072], detection probability profile still represents valuable information about the target's location, particularly in the periods soon after the signal is first lost, e.g., the time difference in the periods after signal lost).
Rosa (Pat.4659089), hereinafter Rosa discloses detection of targets analogous to those in Maris, and identification of a category of the target, the category being a target type (col. 2, line 58 through Col. 3, line 6);
at least one sensor arranged to determine the category of the target (col. 2, line 58 through Col. 3, line 6, where hot tracks and wheels emit IR radiation which is detectable by a thermal imager).
Maris and Rosa does not teach:
   “…pattern extends at least partially around the geographic position where the target was determined at the first point in time t1, wherein the dimension of said pattern is determined based on at least one predetermined parameter, the at least one predetermined parameter including the target type, which comprises the characteristics of the surrounding of the geographic position where the target was detected at said first point in time t1; and a time difference between the first point in time t1 and the second point in time t2 for which point in time the pattern is created.

The closest prior art of the record does not teach or render obvious:
“ the dimensions of the pattern are determined based on the type of the target the environment surrounding the geographical position of the target and the recited time difference.”

Claims 23-29 are allowed due to their dependency on claim 21.

 Similarly, Regarding Claim 30, Maris in view of Rosa discloses a system or estimating the geographic position of a target (para [0002], where invention relates to the field of identifying/tracking a target-of- interest (TOI)) wherein said system comprises: at least one sensor arranged to detect a target (para [0012]);
at least one sensor arranged to track the detected target until at least one certain predetermined criteria is not fulfilled, wherein said criteria is associated to the level of certainty for determining the geographic position of the target (Fig. 9, # 90); and
fulfilment determination circuitry configured to determine a first point in time t1 when the predetermined criteria was last fulfilled (para [0072]);
characteristic determination circuitry configured to determine at least the geographic position of the target (para [0034], where the satellite provides a very precise estimate of the position of a target-of-interest) and a category of the target (para [0072])); and

pattern creation circuitry (250, 300a-c) arranged to, for a second point in time t2, perform the following step:
creating a pattern defining possible geographic positions of the target,  said pattern extends at least partially around the geographic position where the target (para [0072]), was determined at the first point in time t1, wherein the dimension of said pattern is determined based on at least one predetermined parameter (para [0072], where to reflect the possible range of motion of the target), the at least one predetermined parameter including the target (para [0072]); and
calculating a probability of the presence of the target associated with a geographic position in the pattern based on characteristics of the utilized sensor (para [0073], where the detection probability profile expands so that the target should lie within an area bounded by the original detection probability profile which reflects sensor's current accuracy counts);
 the characteristics of the surrounding of the geographic position (para [0055]) where the target was detected at said first point in time t1 (para [0072], detection probability profile still represents valuable information about the target's location, particularly in the periods soon after the signal is first lost); and
a time difference between the first point in time t1 and the second point in time t2 for which point in time the pattern is created (para [0072], detection probability profile still represents valuable information about the target's location, particularly in the periods soon after the signal is first lost, e.g., the time difference in the periods after signal lost).
 Rosa discloses detection of targets analogous to those in Maris, and identification of a category of the target, the category being a target type (col. 2, line 58 through Col. 3, line 6; Col. 9, lines 17-21, where a total thermal signature of a particular vehicle or piece of equipment is used);
at least one sensor arranged to determine the category of the target (col. 2, line 58 through Col. 3, line 6).
The closest prior art of the record does not teach or render obvious:
“ the dimensions of the pattern are determined based on the type of the target the environment surrounding the geographical position of the target and the recited time difference.”
Claims 32-37 are allowed due to their dependency on claim 30.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)2722302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KALERIA KNOX/
Examiner, Art Unit 2857

/Catherine T. Rastovski/Primary Examiner, Art Unit 2862